DETAILED ACTION
Remarks
This office action is issued in response to communication filed on 12/07/21 .  Claims 1-20 are pending in this Office Action.  
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
 	Applicant's arguments filed 12/07/21 with respect to claims rejection under 35 USC 103 have been considered but are moot in view of the new ground of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Debates et al .( US Patent Application Publication 2019/0018588 A1, hereinafter “Debates”)  and further in view of Kim et al .( US Patent Application Publication 2017/0212631 A1, hereinafter “Kim”)

 	As to claim 1, Debates teaches a wireless device, comprising: a display screen to display an incoming notification associated with a device application, the incoming notification including a display of one or more actionable responses to the incoming notification (Debates par [0071] teaches displaying a call management control button); 
 	a grip detection module implemented at least partially in hardware to detect a device grip position of a user grip holding the wireless device; (Debates par [0071] teaches the audio playback mechanism has a virtual control button positioned on a particular quadrant of a side rail that corresponds to a thumb that is in contact with the smart phone)
 	a notification control module implemented at least partially in the hardware to: determine the one or more actionable responses of the incoming notification and selectable response options that each correspond to one of the one or more actionable responses ; and initiate to display the selectable response options corresponding to the one or more actionable responses of the incoming notification, the selectable response options displayed separately from the display of the incoming notification   and from the one or more actionable responses and the selectable response actions displayable along a display edge of the display screen proximate the device grip position.. (Debates par [0071] teaches displaying a 
 	Debates teaches display selectable response option but fails to expressly teach  the selectable response options displayed separately from the display of the incoming notification   and from the one or more actionable responses .	However, Kim teaches the selectable response options displayed separately from the display of the incoming notification   and from the one or more actionable responses.(Kim Fig.14(b) and par [0213] teaches moving the call button and text button to the lower portion of the screen )
 	Debates and Kim are analogous art directed toward user interface on mobile device and both teachings operate the same as separately as in combination. Since the teachings were analogous art known before the effective filing date of claimed invention, one of ordinary skill would have combined the teaching of Debates and Kim according to known methods to achieve the claimed invention and  yield predictable results. One would have been motivated to make such combination to conveniently and precisely control functions of a mobile terminal.(Kim par [0026])

 	As to claim 2, Debates and Kim teach the wireless device as recited in claim 1, wherein: the display screen includes a curved edge display region; and the selectable response options corresponding to the one or more actionable responses of the incoming notification are displayable within the curved edge display region of the display screen.(Debates par [0049] teaches touch screen 

 	As to claim 3, Debates and Kim teach the wireless device as recited in claim 1, wherein the notification control module is configured to uniquely identify the selectable response options to distinguish each of the one or more actionable responses of the incoming notification.( Kim Fig.14 and par [0213] teaches call and text buttons correspond to missed call.  Kim Fig.40a teaches  call and decline buttons corresponds to incoming call)

 	As to claim 4, Debates and Kim teach the wireless device as recited in claim 1, wherein: the grip detection module is configured to determine a thumb region of the device grip position on a first side of the wireless device, and determine a finger region of the device grip position on a second side of the wireless device (Debates par [0050]-[0051] teaches locations of thumb and fingers) ; and the notification control module is configured to initiate the display of the selectable response options proximate the thumb region within a curved edge display region of the display screen.(Debates Fig.6B and par [0059] teaches displaying virtual button corresponding to the thumb at location 604)

 	As to claim 5, Debates and Kim teach the wireless device as recited in claim 1, wherein: the grip detection module is configured to determine a thumb region of the device grip position on a first side of the wireless device, and determine a finger region of the device grip position on a second side of the wireless device; and the notification control module is configurable to initiate the display of the selectable response options proximate the thumb region or proximate the finger region within a curved edge display region of the display screen. (Debates Fig.6B and par [0059] teaches displaying virtual button corresponding to the thumb at location 604)

 	As to claim 6, Debates and Kim teach the wireless device as recited in claim 1, wherein: the grip detection module is configured to detect a change in the device grip position of the user grip holding the wireless device; and the notification control module is configured to initiate a change in display location of the selectable response options along the display edge of the display screen proximate the change in the device grip position.(Debates par [0061] teaches visually moving a virtual control button, and/or placement  of the virtual control button, based upon an identified hand)

 	As to claim 7, Debates and Kim teach the wireless device as recited in claim 1, wherein the notification control module is configured to receive a selected response input as one of the selectable response options corresponding to one of the actionable responses of the incoming notification. (Debates par [0060] teaches visually alter an appearance of a virtual control button when the computing device determines that a grip profile exists) 	

Claims 9-15 merely recite a method to be performed by the wireless device of claims 1-7 respectively. Accordingly, Debates and Kim teaches every limitation of claims 9-15 as indicates in the above rejection of claims 1-7 respectively.

Claims 8 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Debates, Kim and further in view of Chang-Young Kim.(US Patent Application Publication 2014/0051406 A1, hereinafter “Chang”)

 	As to claim 8, Debates and Kim teach the wireless device as recited in claim 1 but fail to teach wherein: 
 	the grip detection module is configured to determine a thumb region of the device grip position proximate a side of the wireless device; the notification control module is configured to: receive a gesture touch input in the thumb region of the device grip position;( Debates par [0071] teaches the audio playback mechanism has a virtual control button positioned on a particular quadrant of a side rail that corresponds to a thumb that is in contact with the smart phone)
  	Debates and Kim do not teach initiate to display enhanced selectable response options that are expanded from the display edge of the display screen onto the display screen for user selection; and receive a selected response input as one of the enhanced selectable response options corresponding to one of the actionable responses of the incoming notification. 
 	However,  Chang teaches initiate to display enhanced selectable response options that are expanded from the display edge of the display screen onto the display screen for user selection; and receive a selected response input as one of the enhanced selectable response options corresponding to one of the actionable responses of the incoming notification. (Chang Fig.9A-9B and par [0110] teaches determining call rejection message menu is selected. Chang par [0111] user selects message from a list of rejection messages) 
 	Debates, Kim and Chang are analogous art directed toward user interface on mobile device and both teachings operate the same as separately as in combination. Since the teachings were analogous art known before the effective filing date of claimed invention, one of ordinary skill could have combined the teaching of Debates, Kim and Chang according to known methods to achieve the claimed invention and yield predictable results. One would have been motivated to make such combination to allow user to easily perform call connection for the reception-rejected call.(Chang par [0154])

 	As to claim 16, see the above rejection of claim 8.

 	 Claim 17 merely recite a method to be performed by the wireless device of claim 1 and claim 8. Accordingly, Debates, Kim and Chang teach every limitation of claim 17 as indicates in the above rejection of claim 1 and claim 8.

 	As to claim 18, Debates, Kim and Chang teach the method as recited in claim 17, further comprising: identifying the selectable response options to distinguish each of the one or more actionable responses of the incoming notification. (Kim 

 	As to claim 19, Debates, Kim and Chang each the method as recited in claim 17, further comprising: detecting a device grip position of a user grip holding the wireless device; determining a thumb region of the device grip position proximate a first side of the wireless device; and determining a finger region of the device grip position proximate a second side of the wireless device. (Debates par [0050]-[0051] teaches locations of thumb and fingers .Debates Fig.6B and par [0059] teaches displaying virtual button corresponding to the thumb at location 604)

 	As to claim 20, Debates, Kim and Chang teach the method as recited in claim 19, further comprising: displaying the selectable response options corresponding to the one or more actionable responses of the incoming notification within the curved edge display region of the display screen proximate the thumb region of the device grip position. (Debates par [0050]-[0051] teaches locations of thumb and fingers .Debates Fig.6B and par [0059] teaches displaying virtual button corresponding to the thumb at location 604)
Conclusion 	 
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DUONG whose telephone number is (571)270-7335.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/HIEN L DUONG/Primary Examiner, Art Unit 2175